Here, petitioner again seeks disqualification of the district
                court judge assigned to his case, the same relief he previously sought in
                Hughes v. District Court (Johnson), Docket No. 65150 (order denying
                petition filed April 11, 2014). But as in Docket No. 65150, petitioner's
                appendix provides no indication that he filed an appropriate motion under
                NRS 1.235 to disqualify the district court judge in the district court or that
                any such motion, if filed, has been denied or otherwise ruled on. We
                remind petitioner that, when seeking to disqualify a district court judge,
                he must first file a motion to disqualify the judge in the district court that
                "specifi[es] the facts upon which the disqualification is sought" and not
                merely a peremptory challenge. NRS 1.235(1). Without doing so, we have
                no cause to consider a petition for extraordinary writ relief because the
                district court has not considered such a motion and has not entered an
                order denying such a motion. Thus, as before, we conclude that petitioner
                has not demonstrated that our intervention by way of extraordinary relief
                is warranted. NRAP 21(a)(4); Pan, 120 Nev. at 228, 88 P.3d at 844; see
                also NR.AP 21(b)(1). Accordingly, we
                                     ORDER the petition DENIED.



                                                Pickering


                                                    •

                )1   ± ±±±-±irirtc                                Saitta


                cc: Hon. Patrick Flanagan, District Judge
                     Danny L. Hughes
                     Goedert & Associates
                     Washoe District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A